Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/21 is being considered by the examiner.
Examiner's Note
The examiner notes that claims 1, 2 and 20 attempt to claim at least two different and structurally distinct embodiments of the intended inventive subject matter. To say the least, the sealant of claims 1 and 20 are disposed in solid phase, whilst that of claim 2 is disposed in the liquid form. These embodiments are considered to be obvious variants of one another as the claims are drawn to an apparatus and the resulting structure of both sealants are the same solid seal, and otherwise, they would have been subject to a restriction. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 9803851, 10584865, 11009225, and 11015798. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent cases claim a narrower scope and inclusive of claim 1 of the instant application. In particular, the claim 1 of the parent patents with No. 9803851, 10584865, and 11015798include the cap and base modules, the sealant, the fixing structure and the insulated conductor in the lumen of claim 1 of the instant application, and the claimed functional limitation of how the product-by-process limitations regarding the transition of the sealant to form a seal is as limiting as its resulting structure, i.e. a sealant sealing along junction of the base and cap modules, which is evident of the sealant of the parent patents to one of ordinary skills in the art. Regarding the parent patent with No. 11009225, the parent is also missing the fixing structure in its claim 1, however, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a fixing structure to connect the base and cap modules, in order to further improve the structural integrity of the assembly. Claims 2 and 20 would be rejected under similar analysis. 
Claims 1, 2 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 21 of copending Application No. 17/301,850.
Similar to the above assessment, the claim 1 of the parent application includes the cap and base modules, the sealant and the insulated conductor in the lumen of claim 1 of the instant application, the claimed functional limitation of how the product-by-process limitations regarding the transition of the sealant to form a seal is as limiting as its resulting structure, i.e. a sealant sealing along junction of the base and cap modules, 
This latter is a provisional nonstatutory double patenting rejection. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation “means for sealing” of claim 20 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For reasons presented below, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding the means-plus-function limitation of claim 20, it is respectfully noted: 35 U.S.C. 112(f)  states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG (US 7665863) in view of YU (US 8388213). 
claim 1, TSENG discloses a water-resistant LED capture device (FIG.s 1-5) comprising: a base module (50 FIG. 2); a cap module (10 FIG. 2) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (40 FIG. 2); wherein: when the cap module is assembled to the base module, the base module engages a fixing structure (such as the groove 15 in FIG. 3) of the cap module that couples the base module (a protrusion thereof as shown in FIG.s 2 and 3) to the cap module, when the base module is inserted into the cap module, the base module defines at least two lumens (see 511 and 521 FIG. 2) extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for an insulated conductor from an outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein.
TSENG does not explicitly show a sealant element configured to assemble into the internal cavity in a thermodynamically solid phase, such that when heat energy is applied such that the sealant element at least partially transitions into a thermodynamically liquid phase, the sealant element forms a water-resistant seal between the base module and cap module. 
YU teaches a water-resistant LED capture device (see FIG.s 1-16) comprising: a base module (such as 1006 FIG. 10); a cap module (such as 1002 FIG. 10) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (1012 FIG. 10); and, 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealant element such as taught by YU with the junction of the cap and base modules of TSENG in order to yield the predictable result of improving the structural integrity of the assembly. 
Regarding the sealant being assembled in a thermodynamically solid phase, when heat energy is applied such that the sealant element at least partially transitions into a thermodynamically liquid phase, the sealant element forms a water-resistant seal between the base module and cap module, the functional limitation of how the product-by-process limitations regarding the transition of the sealant to form a seal is as limiting as its resulting structure, i.e. a sealant sealing along junction of the base and cap modules. Therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have interpreted the resulting structure of a bond as a sealant element as a functionally and structurally equivalent of the claimed sealant element transitioning phase and absent any significant structural details of the resulting structure of the phase transition in the claim language, any modification or alteration of this element to perform the same function is within the ordinary skills in the art. 
Regarding claim 2, TSENG discloses a water-resistant LED capture device (FIG.s 1-5) comprising: a base module (50 FIG. 2); a cap module (10 FIG. 2) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (40 FIG. 2); wherein: when the base module is inserted into the cap module, the base module defines 
TSENG does not explicitly show a sealant element being configured to be disposed into the internal cavity, such that, when the sealant element is at least partially in a thermodynamically liquid phase, at least a portion of the sealant element is distributed along at least one junction between the base module and the cap module such that, when the sealant element subsequently transitions to a thermodynamically solid phase, the sealant element forms a water-resistant seal between the base module and the cap module.
YU teaches a water-resistant LED capture device (see FIG.s 1-16) comprising: a base module (such as 1006 FIG. 10); a cap module (such as 1002 FIG. 10) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (1012 FIG. 10); and, a sealant element (see 1008, 1022 and 1028 FIG. 10) configured to assemble into the internal cavity.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealant element such as taught by YU with the junction of the cap and base modules of TSENG in order to yield the predictable result of improving the structural integrity of the assembly. 
Regarding the sealant element being configured to be disposed into the internal cavity, such that, when the sealant element is at least partially in a thermodynamically 
Regarding claim 20, TSENG discloses a water-resistant LED capture device (FIG.s 1-5) comprising: a base module (50 FIG. 2); a cap module (10 FIG. 2) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (40 FIG. 2); wherein: when the base module is inserted into the cap module, the base module defines at least one lumen (511, 521 FIG. 2) extending longitudinally along at least the base module, the at least one lumen configured to provide a pathway for an insulated conductor (30 FIG. 2) from an outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein.

YU teaches a water-resistant LED capture device (see FIG.s 1-16) comprising: a base module (such as 1006 FIG. 10); a cap module (such as 1002 FIG. 10) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to at least partially receive a light-emitting device (1012 FIG. 10); and, a sealant element (see 1008, 1022 and 1028 FIG. 10) configured to assemble into the internal cavity.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealant element such as taught by YU with the junction of the cap and base modules of TSENG in order to yield the predictable result of improving the structural integrity of the assembly. 
Regarding means of sealing the base module to the cap module, the means of sealing being configured to be assembled into the internal cavity in a thermodynamically solid phase and to be distributed along at least a junction between the base module and the cap module in an at least partially thermodynamically liquid phase such that subsequent transition to the thermodynamically solid phase forms a water-resistant seal between the base module and cap module, the functional limitation of how the product-by-process limitations regarding the transition of the sealant to form a seal is as limiting 
Regarding the sealant element being epoxy, as described for the means in the specification, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable material, such as epoxy, optimal for the structural arrangement of the assembly. 
Regarding claim 3 reciting the sealant element is configured to be disposed into the internal cavity in a thermodynamically solid phase, and, the sealant element, is further configured to be transitioned from the thermodynamically solid phase at least partially into the thermodynamically liquid phase when heat energy is applied until the sealant element reaches at least one predetermined thermal criterion, the functional limitation of how the product-by-process limitations regarding the transition of the sealant to form a seal is as limiting as its resulting structure, i.e. a sealant sealing along junction of the base and cap modules. Therefore, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the known sealants include those who respond to heat change and would be inclined to pick one that suits the assembly's intended purpose. 
Regarding claims 4-6, similar to the assessment above, the transition of the sealant to form a seal is as limiting as its resulting structure, i.e. a sealant sealing, and 
Regarding claims 7 and 8, although TSENG does not explicitly recite the base and the cap modules being deformable, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that almost everything is at least partially deformable by some force unless explicitly stated otherwise. 
Regarding claim 9, TSENG further discloses when the cap module is assembled to the base module, one of the cap module and the base module engages a fixing structure (see 15 and 51 FIG.s 2 and 3) of an other of the cap module and base module such that the cap module is coupled to the base module.
Regarding claim 10, TSENG further discloses the fixing structure comprises one of a circumferential ridge and a circumferential groove in a surface of the one of the cap module and the base module (evident of 15 and 51 FIG.s 2 and 3), the other of the cap module and the base module comprises the other of a circumferential ridge and a circumferential groove, and, the circumferential groove is configured to receive the circumferential ridge when the cap module is assembled to the base module.
claim 11, although TSENG does not explicitly show the base module comprises threads and the fixing structure of the cap module comprises complementary threads configured to mate with the threads of the base module, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known and usable ways of fixing, such as complementary threads as taught by FIG. 9 of YU, in order to fix the cap and base modules in accordance to a preferred structural modularity for the device. 
Regarding claim 12, TSENG further discloses when the light-emitting device is received in the cavity and the cap module is assembled to the base module, the base module engages a base of the light-emitting device and forces the light- emitting device against an annular water-sealing surface of the cap module (evident of 13 and 14 FIG.s 4 and 5).
Regarding claim 13, TSENG further discloses the at least one lumen comprises two lumens extending longitudinally through at least a portion of the base module, each of the at least two lumens being configured to provide a pathway for a separate insulated conductor from the outside of the water-resistant LED capture device to the internal cavity to supply electrical energy to the light-emitting device therein (evident of 521 and 30 FIG. 2).
Regarding claim 14, YU further teaches the sealant element (see at least 1022 and 1028 FIG. 10) is further distributed around the at least one lumen such that a water-resistant seal is formed at least between the at least one lumen and the base module.
The motivation to combine is same as in claim 2 above. 
Regarding claim 15, TSENG in view of YU does not explicitly show the sealant element substantially entirely encompasses an electrical connection between the 
Regarding claim 18, TSENG further discloses the cap module has an aperture (11 FIG. 2) through which a lens (20 FIG.s 2 and 3) of the light-emitting device projects when the light-emitting device is received in the internal cavity and the cap module is assembled to the base module.
Regarding claim 19, TSENG further discloses the cap module is a first cap module (10 FIG. 2), and the water-resistant LED capture device further comprises a second cap module (20 FIG. 2), the second cap module being at least partially optically translucent and configured to assemble to the first cap module such that light emitted from the light-emitting device is visible external to the internal cavity through the second cap module.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG in view of YU, as applied above, and further in view of CHEN (US 6123433).
Regarding claim 16, TSENG does not explicitly show the compression that provides a first water-resistant seal between the cap module and the base module resulting from assembling the base module to the cap module that induces deformation of the cap module, as there is a possible gap shown in FIG. 3 of TSENG between 15 and 
CHEN teaches a water-resistant LED capture device (FIG.s 3-5) comprising: a base module (such as 2 FIG. 3); and, a deformable cap module (such as 8 FIG. 3) configured to assemble to the base module, wherein an internal cavity is formed by the cap module and the base module when the cap module is assembled to the base module, the internal cavity configured to receive a light-emitting device therein, the cap module providing an optical path from a received light-emitting device to an outside of the water-resistant LED capture device, wherein assembling the base module to the cap module induces deformation of the cap module and results in compression that provides a first water-resistant seal between the cap module and the base module (col. 1 line 52-56).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to closely attach the base and the cap modules, such as taught by CHEN, in the device of TSENG in order to improve the structural integrity of the assembly. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSENG in view of YU, as applied above, and further in view of TSAI (US 8628215). 
Regarding claim 17, TSENG in view of YU does not explicitly show the base module is configured to split at least partially along a plane that is substantially coplanar with an axis of each of the two lumens.
TSAI (FIG.s 1-5) teaches a base module (1 FIG. 2) that is configured to split at least partially along a plane that is substantially coplanar with an axis of each of two lumens (evident of FIG. 1).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875